Citation Nr: 1640246	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  11-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill), at a rate in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2002 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded this appeal in March 2014.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The file contains a timely notice of disagreement as to a January 2016 rating decision's denial for entitlement to service connection for a sleeping condition, claimed as secondary to service-connected posttraumatic stress disorder.  See VA Form 21-0958, Notice of Disagreement, received in February 2016.  A statement of the case has not yet been issued as to that notice of disagreement.  However, the Board finds that, due to significant distinguishing features, a remand for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), is not warranted.  In Manlincon, the RO failed to construe a communication as a notice of disagreement with respect to an issue denied in the same rating decision as the issue developed for appeal.  Subsequent development of the appeal continued to ignore the notice of disagreement.  In contrast, in the present case, the claim was filed a significant amount of time after the claim resulting in the appeal currently before the Board and, more importantly, the RO has taken appropriate action on the February 2016 notice of disagreement.  Specifically, the RO issued a letter in April 2016 acknowledging the February 2016 notice of disagreement and explaining what the Veteran should expect to happen next.  The April 2016 letter also explained to the Veteran how he could submit additional evidence and arguments as to the appeal.  The Board finds that it would be premature for it to accept jurisdiction of the issue discussed in the February 2016 notice of disagreement simply to remand that issue for a statement of the case.  This is especially true in a case such as this where, unlike in Manlincon, the record reflects that the RO has taken affirmative steps to develop the case appropriately.  Therefore, a remand of that appeal would only direct the RO to accomplish actions that are already in progress.  The Board concludes that such a remand is not warranted, and does not assert jurisdiction over that appeal at this time.


FINDINGS OF FACT

1.  The Veteran's DD Form 214 documents active service from February 19, 2002, to February 18, 2006.

2.  The Veteran's enlistment contract, signed in February 2002, documents that he enlisted into the United States Army under a Loan Repayment Program (LRP).

3.  The United States Department of Defense has confirmed that the Veteran enlisted in the United States Army under a LRP with a 3-year period of service obligation extending from February 19, 2002, to February 18, 2005.

4.  The Veteran's aggregate length of creditable active duty service for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) purposes extends from February 19, 2005, to February 18, 2006, a period of exactly 12 months, which is at least 12 months, but less than 18 months.

5.  The Veteran was not discharged due to a service-connected disability.


CONCLUSION OF LAW

The criteria for educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill), at a rate of 60 percent, and no higher, have been met.  38 U.S.C.A. §§ 3311, 5103, 5107 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  The chapter of Title 38 of the United States Code applicable to VA educational benefits has its own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Moreover, pre-decisional notification is not necessary when a claim for educational assistance cannot be substantiated because there is no legal basis for the claim or where undisputed facts render the claimant ineligible for the claimed benefit, as is the case here.  See 38 C.F.R. § 21.1031(b).  Therefore, the Board finds that no further action to notify or assist the Veteran is necessary.

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in March 2014.  The March 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to associate with the record a complete set of the Veteran's service personnel records, including all agreements as to his participation in an LRP; ascertain from the Department of Defense what monies, if any, were paid toward the Veteran's outstanding student loans pursuant to any LRP; ascertain from the United States Department of Education what, if any, payments were received from the service department toward the Veteran's outstanding student loans pursuant to any LRP; request that the service department recertify in writing the Veteran's creditable service for Chapter 33 educational assistance purposes; and then readjudicate the claim in light of the additional evidence and issue a supplemental statement of the case, if warranted.  Pursuant to the March 2014 Board remand, the AOJ associated with the record a complete set of the Veteran's service personnel records, to include enlistment contracts showing the Veteran's participation in a LRP.  The AOJ then asked the Department of Defense to confirm whether any monies were paid toward the Veteran's outstanding student loans pursuant to the LRP.  The Department of Defense responded that the LRP obligation stands whether or not monies were paid toward the Veteran's outstanding student loans.  The Department of Defense also recertified the Veteran's dates of participation in the LRP.  The AOJ then readjudicated the issue in a November 2015 supplemental statement of the case.

The Board acknowledges that the AOJ did not ascertain from the Department of Defense or the Department of Education whether monies were paid toward the Veteran's outstanding student loans under the LRP, as directed in the March 2014 Board remand.  However, the Veteran's service personnel records confirm his participation in a LRP from February 19, 2002, to February 18, 2005.  In addition, as explained below, whether the Department of Defense made payments pursuant to the LRP is not relevant to the decision made herein.  Accordingly, a remand for strict compliance with the March 2014 Board remand to ascertained from the Department of Defense and/or Department of Education whether payments were made pursuant to the LRP would be of no benefit to the Veteran, and therefore is to be avoided.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board finds that VA otherwise at least substantially complied with the March 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  At the hearing, the VLJ asked the Veteran specific questions concerning his service and why he believes he is entitled to a higher level of educational assistance under the Post-9/11 GI Bill.  In addition, the VLJ solicited information as to the existence of any outstanding relevant evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor the representative has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Congress enacted the Post-9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  The program was designed to provide education benefits to Veterans who served on active duty after September 11, 2001.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-24 (West 2014) with the implementing regulations found at 38 C.F.R. §§ 21.9500 to 21.9770 (2015), and is referred to as the Post-9/11 GI Bill.

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.  Active duty does not include a period of service counted for purposes of repayment of an education loan.  38 U.S.C.A. § 3322; 38 C.F.R. § 21.9505(3)(iv).

Aggregate length of creditable active duty service after September 10, 2001, determines the percentage of maximum amounts payable under the Post-9/11 GI Bill.  The regulations provide the following percentages: 40 percent for at least 90 days, but less than 6 months, of creditable active duty service; 50 percent for at least 6 months, but less than 12 months, of creditable active duty service; 60 percent for at least 12 months, but less than 18 months, of creditable active duty service; 70 percent for at least 18 months, but less than 24 months, of creditable active duty service; 80 percent for at least 24 months, but less than 30 months, of creditable active duty service; 90 percent for at least 30 months, but less than 36 months, of creditable active duty service; 100 percent for at least 36 months of creditable active duty service or for at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. §  21.9640.

Analysis

The Veteran asserts that his entire period of active service from February 19, 2002, to February 18, 2006, should be considered creditable active duty service such that he should be awarded 100 percent educational benefits under the Post-9/11 GI Bill.  Although he asserted in his substantive appeal that he did not participate in a LRP, see VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2010, he has since indicated that he did participate in a LRP during the first portion of his period of active service, see April 2011 Board hearing transcript.  However, he maintains that his participation in a LRP should not preclude VA from counting the period covered by the LRP as creditable active duty service for purposes of educational benefits under the Post-9/11 GI Bill because the service department never actually made payments on his student loans pursuant to the LRP.  See, e.g., April 2011 Board hearing transcript.

In August 2010, the VA RO in Muskogee, Oklahoma, issued a Certificate of Eligibility for Chapter 33 Post-9/11 GI Bill education benefits.  Therein, VA determined that the Veteran had 1,460 days of total aggregate service, but that he had at least 6 months, but less than 12 months, of creditable service under the Post-9/11 GI Bill, such that he was eligible for Chapter 33 benefits at a 50 percent rate. 

The Veteran's DD Form 214 indicates that the Veteran served on active duty from February 19, 2002, to February 18, 2006.  The Veteran service personnel records include a DA Form 3286-66, Statement of Understanding, United States Army Incentive Enlistment Program, signed in February 2002, reflecting that the Veteran enlisted in the Regular Army with a cash bonus incentive and participation in a LRP.  On the Form, the Veteran acknowledges that, to participate under the LRP, he would have to disenroll from the Montgomery GI Bill (MGIB).  A DA Form 2366, MGIB Act of 1984, signed in February 2002, reflects that the Veteran declined participation in the MGIB.  The Department of Defense has confirmed that the Veteran's service from February 19, 2002, to February 18, 2005, was under an LRP obligation.  See Department of Defense response received in November 2015.  Accordingly, the Veteran's service under the LRP from February 19, 2002, to February 18, 2005, cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322 (b); 38 C.F.R. § 21.9505(3)(iv).

The remainder of the Veteran's period of active service, extending from February 19, 2005, to February 18, 2006, a total of exactly 12 months, which represents the total amount of his creditable active duty service for purposes of determining the Veteran's appropriate qualifying payment rate for purposes of educational benefits under the Post-9/11 GI Bill.  Under the applicable regulation, the duration of his creditable service is at least 12 months, but less than 18 months, warranting a maximum payment rate amount of 60 percent.  See 38 C.F.R. § 21.9640(a).  In that regard, the Board acknowledges the calculations in the record that assess the Veteran's creditable active duty service to be 363 or 364 days, just shy of 12 months total.  However, the Board has performed its own calculations and has determined that, when the first day after the LRP ended, February 19, 2005, and the Veteran's date of separation, February 18, 2006, are both included as days of creditable active duty service, the Veteran has 365 days of creditable active duty service, which equates to exactly 12 months.  The Board finds no reason not to include in the calculation both the first day after the LRP ended and the Veteran's date of separation.

The Board acknowledges the Veteran's assertion that his period of creditable active duty service should include his entire period of active service and that the Army did not fulfill its obligation to pay his education loans and provided no explanation as to why it did not make such payments.  In support of his argument, the Veteran submitted Forms 1098-E for years 2003 to 2009, which show that $0 of student interest were received by the Veteran's educational loan lender from 2005 to 2007, and that only a small amount was received in 2008.  He also submitted an account payment history that appears to show that his outstanding student loan balance did not decrease during his years of active service.  However, the evidence of record reflects that the Veteran was in fact enlisted under an LRP, and that the LRP was in effect from February 19, 2002, to February 18, 2005.  The Veteran has not submitted evidence to show that the agreement between him and the service department was ever invalidated.  Furthermore, the Veteran does not dispute that he enlisted under the provisions of the LRP and incurred the associated obligated service.  Moreover, VA has no authority to determine that an agreement between the Veteran and the service department is invalid, null, and/or void.  As such, the law is dispositive in this case, and the dates during which the LRP was in effect are not for consideration in calculating the Veteran's creditable active duty service for purposes of educational benefits under the Post-9/11 GI Bill.  See Sabonis, 6 Vet. App. 426.

The Board acknowledges that the Veteran submitted Defense Finance and Accounting Service Military Leave and Earnings Statements dated in April 2002 and May 2002 showing that deductions were made for MGIB participation despite the Veteran's disenrollment from that program.  However, the Department of Defense has confirmed that the Veteran's enrollment in the LRP is not affected by any other enrollment program.  See Department of Defense response received in November 2015.  Therefore, the deductions for MGIB participation and the cash bonus awarded at enrollment do not negate the fact that he was enrolled in the LRP.

As to the issue raised by the Veteran of potentially unpaid education loans under the LRP, this is a matter that the Veteran must address with the Department of Defense; therefore, that matter is not before the Board, and will not be further addressed herein.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For informational purposes only, the Board notes that, in its November 2015 response, the Department of Defense states, "LRP obligation stands regardless of whether payments have been made because even if no payments have been made, [service member] can request that his loans be paid at any time in the future.  There is no delimiting period for payment of student loans covered by LRP contract."

Finally, the Veteran's DD 214 reflects that the reason for the Veteran's separation was "COMPLETION OF REQUIRED ACTIVE SERVICE."  The Veteran does not contend, and the record does not show, that the Veteran was discharged due to a service-connected disability.  Accordingly, the criteria for 100 percent benefits on the basis of 30 continuous days of creditable active duty service and a discharge due to a service-connected disability are not met.

In summary, the calculation of aggregate creditable active duty service from February 19, 2005, to February 18, 2006, results in a conclusion that the Veteran has at least 12 months, but less than 18 months, of creditable active duty service.  He was not discharged due to a service-connected disability.  Therefore, he is entitled to the 60 percent rate, and no higher, of educational assistance benefits payable under Chapter 33, Post-9/11 GI Bill.  There are no additional periods of qualifying service.  To the extent that the Veteran seeks entitlement to payment in excess of the 60 percent rate, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law, and the benefit-of-the-doubt rule is not for application.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill), at a rate of 60 percent, and no higher, is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


